DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 8, filed August 5th, 2022, with respect to drawing and claim objections and 112 rejections have been fully considered and are persuasive.  The drawing and claim objections and 112 rejections have been withdrawn. 
Applicant's arguments, see Pages 8-11, filed August 5th, 2022, with respect to the 103 rejections of claims 11 and 19 have been fully considered but they are not persuasive. 
In regards to the arguments that “the references fail to teach or suggest a charging device embedded in the ground which is also provided with sensors and storage so that the charging device itself may perform the claimed functions”, the examiner respectfully disagrees.  
Firstly, applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 11 and 19. When reading the preamble in the context of the entire claim, the recitation “the electric charging device comprising a sensor system integral to the electric charging device and a ground unit for positioning the electric charging device in a surface” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a charging device embedded in the ground which is also provided with sensors and storage so that the charging device itself may perform the claimed functions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is merely claimed that the sensor system is “integral” to the electric charging device, which could be reasonably interpreted as merely being a sensor that communicates with the charging device.  There is no requirement that the sensor is also located in the ground, therefore this limitation cannot be read into the claims.  
Regardless, in the interest of compact prosecution, in the case that the preamble recitations are moved into the body of the claim and that the sensor is claimed as being located in the ground within the electric charging device, the claim limitations are fully taught by Kronewitter in view of Heigele.  
In regards to applicant’s arguments that Kronewitter is silent in respect to where its maneuvering instructions are issued from, that Kronewitter is silent with respect to how or where these instructions are ultimately determined, and that Kronewitter also fails to describe where its sensors are placed or how they are configured outside of the broader method disclosed, the examiner respectfully disagrees.  In regards to the maneuvering instructions, it is in Fig 2 a vehicle and a charging station communicating using channels LF and HF through the communication link K, see Para 0037-0040 and 0046.  The wireless commination link is used to control and regulate the charging process (Para 0011) therefore the reference clearly articulates how or where these instructions are ultimately determined, as it clearly is completed using the charging station and the communication link between the charging station and the vehicle.  It is noted that the communication link also acts as the sensor, as the communication link is used to determine the distance between the vehicle and the charging station (Para 0037-0040), where the transmitting and/or receiving unit is located in the charging station (Para 0046, Fig 2).  Therefore, these limitations are fully taught.  
In regards to the arguments that regarding Heigele that relies on a centralized system and would guide a person of ordinary skill away from the configurations of the invention as claimed, the examiner respectfully disagrees.  It is noted that the applicant appears to be not be understanding the use of the mediator unit taught by Heigele.  This unit transmits an optimum trajectory, which is based on ng parameters stored from past vehicle trajectories (Para 0041). 
Additionally/alternatively, it would be obvious to one of ordinary skill that the functions performed by a central controller could be incorporated into an electric charging device.  Using a reference teaching of a mediator unit to output a driving recommendation does not teach away from the claimed invention, as having a system perform the same steps for a charging device would be obvious to one of ordinary skill in the invention.  Additionally/alternatively, it is noted that the claim may be rejected for combining prior art elements according to known methods to yield predictable results (See MPEP 2143A).  It is noted that the charging station taught in Kronewitter combined with the mediator unit taught in Heigele would result in a combination that one of ordinary skill in the art of the invention would find that in combination, each element merely performs the same function as it does separately.  Combining the instructions supplied by the charging station and the mediator unit would result in a finding that each element performs the same function as it does separately and that the results would be predictable. Additionally/alternatively, there is no significance in the present invention that having the electric charging device having all of the sensor and memory components being positioning in a surface, as one of ordinary skill in the art would find that having some components located in a central location would result in the function being performed in the same way as the claimed invention, and that the claimed invention would yield no unpredictable results.  Therefore, these claim limitations are fully taught.  
A detailed rejection follows below.  
Applicant’s arguments, see pages 11-12, filed August 5th, 2022, with respect to the rejection(s) of claim(s) 14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Inoue et al. (US 20170010116; hereinafter Inoue).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kronewitter et al. (WO 2015051876; hereinafter Kronewitter; see attached translated document for paragraph numbers; already of record) in view of Heigele et al. (DE 102012223057; hereinafter Heigele; already of record from IDS; see attached translated document for paragraph numbers).
In regards to claim 11, Kronewitter discloses of a method for operating an electric charging device for an electrically drivable motor vehicle, the electric charging device comprising a sensor system integral to the electric charging device and a ground unit for positioning the electric charging device in a surface and for generating an alternating magnetic field for an electric charging operation (Para 0001-0002, 0009-0011, Fig 4; wherein “the electric charging device comprising a sensor system integral to the electric charging device and a ground unit for positioning the electric charging device in a surface” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations, See MPEP 2111.02), the method comprising:
(a) sensing a motor vehicle within a predefined perimeter surrounding the ground unit (Para 0009, 0037-0040, 0042);
(b) sensing, with the sensor system and for at least one time point, a driving parameter value of at least one driving parameter of the sensed motor vehicle (Para 0009, 0035, 0037, 0060-0061);
(c) storing, … the at least one driving parameter value if an electric charging operation is carried out for the sensed motor vehicle (Para 0004, 0009, 0036-0037);
However, Kronewitter does not specifically disclose of (c) storing, in a memory unit of the electric charging device, the at least one driving parameter value if an electric charging operation is carried out for the sensed motor vehicle;
 (d) determining a driving recommendation on the basis of the at least one sensed and stored driving parameter value; and
(e) transmitting the driving recommendation if another motor vehicle is sensed within the predefined perimeter surrounding the ground unit.

Heigele, in the same field of endeavor, teaches of (c) storing, in a memory unit of the electric charging device, the at least one driving parameter value if an electric charging operation is carried out for the sensed motor vehicle (Para 0034-0036, 0027, 0041, claims 9, 2-3; wherein it is noted that the claim may be rejected for combining prior art elements according to known methods to yield predictable results (See MPEP 2143A).  It is noted that the charging station taught in Kronewitter combined with the mediator unit taught in Heigele would result in a combination that one of ordinary skill in the art of the invention would find that in combination, each element merely performs the same function as it does separately.  Combining the instructions supplied by the charging station and the mediator unit would result in a finding that each element performs the same function as it does separately and that the results would be predictable. Additionally/alternatively, there is no significance in the present invention that having the electric charging device having all of the sensor and memory components being positioning in a surface, as one of ordinary skill in the art would find that having some components located in a central location would result in the function being performed in the same way as the claimed invention, and that the claimed invention would yield no unpredictable results);
 (d) determining a driving recommendation on the basis of the at least one sensed and stored driving parameter value (Para 0034-0036, 0027, 0041); and
(e) transmitting the driving recommendation if another motor vehicle is sensed within the predefined perimeter surrounding the ground unit (Para 0034-0036, 0027, 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for operating an electric charging device, as taught by Kronewitter, to include (c) storing, in a memory unit of the electric charging device, the at least one driving parameter value if an electric charging operation is carried out for the sensed motor vehicle; (d) determining a driving recommendation on the basis of the at least one sensed and stored driving parameter value; and (e) transmitting the driving recommendation if another motor vehicle is sensed within the predefined perimeter surrounding the ground unit, as taught by Heigele, in order to allow a trajectory to be entered once and allow a vehicle to be guided to the desired target position more safely and without great effort (Heigele Para 0006).
In regards to claim 12, Kronewitter in view of Heigele teaches of the method according to claim 11, wherein a plurality of driving parameter values are stored in the memory unit and, in determining the driving recommendation, the electric charging device selects from the plurality of driving parameter values according to a predefined criterion (Kronewitter Para 0009, 0035, 0037, 0060-0061, 0004, 0036-0037; Heigele Para 0034-0036, 0027; Heigele Para 0034-0036, 0027, 0001).
The motivation of combining Kronewitter and Heigele is the same as that recited in claim 11 above.
In regards to claim 15, Kronewitter in view of Heigele teaches of the method according to claim 11, wherein a plurality of driving parameter values are sensed at a corresponding plurality of time points and combined to form an approach trajectory (Kronewitter Para 0009, 0035, 0037, 0060-0061; Heigele Para 0034-0036, 0027, 0039-0040), and
wherein the driving recommendation is determined based on the approach trajectory (Kronewitter Para 0009, 0035, 0037, 0060-0061; Heigele Para 0034-0036, 0027, 0039-0040).
The motivation of combining Kronewitter and Heigele is the same as that recited in claim 11 above.
In regards to claim 16, Kronewitter in view of Heigele teaches of the method according to claim 11, wherein a radius of the predefined perimeter is greater than two meters (Kronewitter Para 0064).
In regards to claim 18, Kronewitter in view of Heigele teaches of the method according to claim 11, wherein the at least one driving parameter comprises at least of: a driving speed, a steering angle, an acceleration, a braking, a driving direction of the respective motor vehicle, and/or a position of a respective motor vehicle relative to the ground unit (Kronewitter Para 0037, 0009, 0058-0060; Heigele Para 0020, 0001, 0024, 0015).
The motivation of combining Kronewitter and Heigele is the same as that recited in claim 11 above.
In regards to claim 19, the claim recites analogous subject matter to claim 11 above, and is therefore rejected on the same premise.  
In regards to claim 20, Kronewitter in view of Heigele teaches of a motor vehicle configured to receive the driving recommendation from the electric charging device according to claim 19 (Kronewitter Para 0022), the motor vehicle comprising:
an electric power storage device configured to be charged by the electric charging device (Kronewitter Para 0022), and 
a display device for displaying the driving recommendation. (Kronewitter Para 0061-0062).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kronewitter in view of Heigele as applied to claim 12 above, and further in view of Iwamura et al. (US 20150298565; hereinafter Iwamura; already of record).
In regards to claim 13, Kronewitter in view of Heigele teaches of the method according to claim 12.
However, Kronewitter in view of Heigele do not teach of the predefined criterion is an elapsed time between sensing of a respective motor vehicle and initiation of the electric charging operation of the respective motor vehicle, and
wherein the predefined criterion requires that the elapsed time is shorter than a predetermined maximum time interval.

Iwamura, in the same field of endeavor, teaches of the predefined criterion is an elapsed time between sensing of a respective motor vehicle and initiation of the electric charging operation of the respective motor vehicle (Para 0204, 0061, 0098, 0216), and
wherein the predefined criterion requires that the elapsed time is shorter than a predetermined maximum time interval. (Para 0204, 0061, 0098, 0216).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for operating an electric charging device, as taught by Kronewitter in view of Heigele, to include the predefined criterion is an elapsed time between sensing of a respective motor vehicle and initiation of the electric charging operation of the respective motor vehicle, and wherein the predefined criterion requires that the elapsed time is shorter than a predetermined maximum time interval, as taught by Iwamura, in order to ensure that batteries will not run out even when a large number of EVs are running (Iwamura Para 0034).
Claim 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable Kronewitter in view of Heigele as applied to claim 11 above, and further in view of Inoue et al.  (US 20170010116; hereinafter Inoue.
In regards to claim 14, Kronewitter in view of Heigele teaches of the method according to claim 12.
However, Kronewitter in view of Heigele do not teach of wherein two or more of the plurality of driving parameter values are averaged together in determining the driving recommendation.
Inoue, in the same field of endeavor, teaches of wherein two or more of the plurality of driving parameter values are averaged together in determining the driving recommendation (Para 0094-0096).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method according to claim 12, as taught by Kronewitter in view of Heigele, to include the wherein two or more of the plurality of driving parameter values are averaged together in determining the driving recommendation, as taught by Inoue, in order to allow improvement in the accuracy of data of the average power consumption, average travel distance and average travel time in a route that can be actually used when traveling between the charging facilities (Inoue Para 0098).
In regards to claim 21, Kronewitter in view of Heigele further in view of Inoue teaches of the method according to claim 14, wherein averaging of the two or more of the plurality of driving parameter values is weighted based on an elapsed time between sensing of a respective motor vehicle and initiation of the electric charging operation of the respective motor vehicle (Inoue Para 0094-0096).
The motivation of combining Kronewitter, Heigele, and Inoue is the same as that recited in claim 14 above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koebler at al. (US 20110313647) discloses of vehicle parameters determined for past route that are used to generate a new route using a weight average of the past routes.
Banner (“Shopping Center Directs Visitors to Available Parking Using Banner Wireless”) discloses of a sensor placed within the ground of a parking lot that can detect a vehicle within a parking location. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663